Mr. Justice Gabbert
specially concurring:
The Code, sec. 56, authorizes a denial in the form adopted by the defendants, but it will not be permitted when it is apparent that the parties seeking to take advantage of its provisions can obtain information with respect to the issues tendered which they attempt to put in issue in that form. The defendants were directors of the corporation to which it was alleged goods, wares and merchandise were sold by plaintiff. Sustaining this relation, it will be presumed (until the contrary appears), that they could have obtained information which would have enabled them to either deny or admit the averments of the complaint to which their answer, following the formulse of the Code, was directed. The paragraph of the answer under consideration was, therefore, clearly insufficient. Conceding, but not deciding, that the question of its sufficiency should have been raised by demurrer instead of by motion for judgment, the defendants cannot successfully complain. They did not ask to amend their answer, hence they will not be heard to complain of an irregular method of pro: cedure which did not injuriously affect their rights,
For these reasons I concur in the judgment of affirmance, without expressing any opinion on the statement of the chief justice, to the effect that the denial was an admission that the allegations of the complaint to which it was directed were true.